EXHIBIT 10.1 Executive Salaries for 2010 On March 22, 2010, the Compensation Committee of the Board of Directors of the Company (the “Committee”) approved 2010 base salaries for the executive officers, effective April 1, 2010, as set forth below: Executive Officer Title Salary Richard J. Braun President and Chief Executive Officer $ 390,000 Kevin J. Wiersma Chief Financial Officer, Vice President and Chief Operating Officer of MEDTOX Laboratories, Inc. $ 235,800 James A. Schoonover Vice President and Chief Marketing Officer $ 235,800 B. Mitchell Owens Vice President and Chief Operating Officer of MEDTOX Diagnostics, Inc. $ 223,100 Susan E. Puskas Vice President Quality, Regulatory Affairs, and Human Resources $ 235,800
